PARKS, Judge,
concurring in part and dissenting in part:
I disagree with the majority’s treatment of appellant’s second assignment, wherein he complains that Officer Dan Evans interjected an evidentiary harpoon. After Officer Evans identified State Exhibit 1 as depicting appellant at the time of his booking, Assistant District Attorney Lou Keel asked Evans to identify State Exhibit 2, which depicted appellant after he was booked, at which time Officer Evans responded: “This depicts the photograph of ... [appellant] as he appeared after ... being booked in the jail. Shortly after we booked him in jail, the next day or two, he escaped.” (Tr. 15-16) (emphasis added) Defense counsel’s motion for a mistrial on the basis of an evidentiary harpoon was denied, and the trial judge told the jury to “just ignore the information that this young man escaped.” Considering the evidence of appellant’s guilt and the trial judge’s admonition, I cannot say that reversible error occurred.
However, this Court cannot ignore or tolerate volunteered statements by experienced police officers which are injected solely to improperly prejudice an accused. See Nelson v. State, 687 P.2d 744, 746 (Okla.Crim.App.1984). As Judge Bussey has stated, “[i]n determining whether the sentence is excessive, we will consider the entire record, including improper matter received without objection, and, where justice requires, will modify the sentence.” *969Freeman v. State, 681 P.2d 84, 86 (Okla.Crim.App.1984). The reference to appellant’s escape by Officer Evans falls within many, if not all, of the characteristics of an evidentiary harpoon as set forth in Bruner v. State, 612 P.2d 1375, 1378 (Okla.Crim.App.1980). Because this improper testimony may have influenced the jury in their assessment of punishment, and taking into account appellant’s seven prior felony convictions, I would modify his sentence to sixty (60) years.